Fahey and Sconiers, JJ. (dissenting).
We respectfully dissent and would reverse the order and grant petitioner’s application seeking, inter alia, to vacate the judgment of foreclosure. At the outset, we conclude that Supreme Court erred in determining that it was “powerless” to vacate the judgment of foreclosure entered upon petitioner’s default. The court has “the inherent authority to vacate the default judgment ‘for sufficient reason and in the interests of substantial justice’ ” (Matter of County of Ontario [Middlebrook], 59 AD3d 1065 [2009], quoting Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]). Here, the record establishes that petitioner is presently age 91 and owned the subject property from 1964 until April 2010. The record further establishes that petitioner is an illiterate widower who relies on limited income to pay his bills, and that the amount of tax due was a very small percentage of the market value of his property. In our view, respondent knew or should have known of petitioner’s illiteracy and, given the circumstances of this case, *1301the court improvidently exercised its discretion in denying petitioner’s application (see id.). “We thus conclude ‘that this [would be] an appropriate case in which to exercise our broad equity power to vacate [the] default judgment’ ” (id.).
We further conclude that the court erred in denying petitioner’s application for the independent reason that petitioner was deprived of due process based on respondent’s failure to provide him with adequate notice of the foreclosure action. To satisfy due process, notice must be “ ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action’ ” (Jones v Flowers, 547 US 220, 226 [2006], quoting Mullane v Central Hanover Bank & Trust Co., 339 US 306, 314 [1950]). Generally, “notice sent by ordinary mail is deemed reasonably calculated to inform interested parties that their property rights are in jeopardy” (Weigner v City of New York, 852 F2d 646, 650 [1988], cert denied 488 US 1005 [1989]). However, “[t]he means employed [to provide notice] must be such as one desirous of actually informing the [parties] might reasonably adopt to accomplish it” (Mullane, 339 US at 315). Thus, “ ‘notice required will vary with circumstances and conditions’ ” (Jones, 547 US at 227, quoting Walker v City of Hutchinson, 352 US 112, 115 [1956]).
Where the government has “knowledge that notice pursuant to the normal procedure was ineffectivet, there arises] an obligation on the government’s part to take additional steps to effect notice” (id. at 230). Here, respondent was or should have been aware that petitioner was illiterate, and his illiteracy was a significant circumstance or condition that weighed against a “reasonable] calculation]” that the usual method of mailing the foreclosure notice would apprise petitioner of the foreclosure action (id. at 226). Put differently, “[n]o one ‘desirous of actually informing’ ” the elderly, illiterate petitioner that his house was in foreclosure would reasonably think that sending him a letter would give him notice of the impending foreclosure (id. at 229). Consequently, under the particular circumstances of this case, we conclude that petitioner, who we note must pay his taxes and must be accountable for tax delinquency (see id. at 234), was not provided with adequate notice of the impending taking. We further conclude that, while it is not our responsibility to prescribe the form of notice to be provided to petitioner (see id.), we are confident that there were reasonable steps respondent could have taken to inform petitioner of his tax delinquency (see id. at 238). Present — Scudder, RJ., Centra, Fahey, Garni and Sconiers, JJ.